14 So. 3d 254 (2009)
Robert FLAMILY, Appellant/Cross-Appellee,
v.
CITY OF ORLANDO and City of Orlando Risk Management, Appellees/Cross-Appellants.
No. 1D04-2453.
District Court of Appeal of Florida, First District.
July 16, 2009.
Geoffrey Bichler of Bichler & Kelley, P.A., Winter Park, for Appellant/Cross-Appellee.
Danni Lynn Germano, Michael Broussard and Barbara Eagan of Broussard, Cullen, DeGailler & Eagan, P.A., Orlando, for Appellees/Cross-Appellants.
PER CURIAM.
We review this case on remand from the Florida Supreme Court. See Sanders v. City of Orlando, 997 So. 2d 1089 (Fla.2008). Claimant raises one issue on appeal, while the City raises four cross-appeal issues.
Claimant argues that the JCC erred in ruling the City was not estopped from denying compensability. We conclude that the JCC did not err in rejecting Claimant's estoppel argument. Further, we affirm the issues raised on cross-appeal without discussion.
The JCC's final order is AFFIRMED.
HAWKES, C.J., KAHN and THOMAS, JJ., concur.